MATTER OF H—V-

In DEPORTATION Proceedings
A-10743391
Decided by Board August 17,1961
Deportability—Narcotics offense—Finality of conviction.

Where conviction for narcotics offense resulted in respondent's commitment
for treatment and super-vision under the Federal Youth Correction Act, held

that for purposes of section 241(a) (11) of the Immigration and Nationality
Act his conviction was "final" without regard to imposition of sentence.
CILUIGES :

Order: Act of 1952—Section 241(5) (11) [8 U.S.C. 1251(a) (11)1—Convicted
of a violation of any law j r regulation relating to the illicit traffic in narcotic drugs.
BEFORE THE BOARD

DISCUSSION: This case comes forward on appeal from an order
entered by the special inquiry officer on July 14, 1961, denying the respondent's motion requesting reopening and reconsideration of the decision of April 21, 1960, directing that the respondent
be deported from the United States pursuant to law on the charge
stated in the order to show cause. Counsel on appeal asserted that
the respondent's wife and minor child are citizens of the United
States. He argued that the respondent's conviction in the United
States District Court, Southern District of California, Southern
Division, San Diego, California, on March 21, 1960, is not a final
conviction within the meaning of the Immigration and Nationality
Act, in that, to constitute a conviction thereunder a sentence must
be imposed rather than commitment for treatment and reformation.
The respondent, a 23-year-old married male, native and citizen
of Mexico, has resided continuously in the United States since his
admission at San Ysidro, California, on June 15, 1956. The record
reflects the respondent was convicted on his plea of guilty in the
United States District Court, Southern District of California,
Southern Division, San Diego, California, on March 21, 1960, for
illegally importing narcotics into the United States in violation of
section 174, Title 21, United States Code. Following this convic,

428

Lion, the respondent was sentenced to the custody of the Attorney
General for treatment and supervision until discharged by the
Youth Correction Division. It was adjudged and recommended
that the respondent he given an opportunity to further his education and learn a useful trade or occupation. Deportation proceedings were instituted against the respondent on April 13, 1960.
During the hearing held in deportation proceedings nt the Federal

Correction Institution, Lompoc, California, on April 21, 1960, the
respondent admitted the truth of the several factual allegations set
forth in the order to show cause and conceded deportability on the
charge stated therein. The record shows that the respondent is
subject to deportation on the charge designated above. The special
inquiry officer's decision of April 21, 1960, became final when no
appeal was taken therefrom.

The section [241(a) (11) of tha Immigration and Nationality
Act] under which the respondent has been found subject to deportation provides that an alien in the United States shall be deported
who at any time has been convicted of a violation of any law or
regulation relating to the illicit traffic in narcotic drugs. The aforementioned section 241 (a) (11) requires only a conviction of a narcotic offense without regard to the imposition of a sentence. Moreover, this Board has held that a conviction which results in commitment under the Federal Youth Correction Act possesses sufficient
finality to sustain a deportation charge under section 241(a) (4) of

the Immigration and Nationality Act which, among other things,
provides for the deportation of twice-convicted aliens without regard for the sentence imposed (cf. Hatter of P—, 8-517).
For the reasons hereinbefore set forth, the request made by counsel on behalf of the respondent for reopening of the proceeding and
reconsideration must be denied. This case, like so many of its kind,
is a hard one and has many appealing factors. However, it is our
duty to apply and interpret the law as it is given us. As previously
stated, the record clearly establishes that the respondent is subject
to deportation under the provisions of section 241(a) (11) of the
Immigration and Nationality Act, in that, he at any time has been
convicted of a violation of any law or regulation relating to the
Mich traffic in narcotic drugs, to wit, illegal importation of narcotics, in violation of Title 21, U.S.C., section 174. The other
points raised by counsel have been adequately disposed of by the
special inquiry officer. After carefully coneidering all the evidence

of record, together with the exceptions noted on appeal, the deCision
of the special inquiry officer will he affirmed. Accordingly, the following order will be entered.
ORDER: It is ordered that the appeal be dismissed.
429

